Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement filed December 14, 2015 on Form S-8 of Royale Energy, Inc. (the “Company”), of our report dated March 15, 2014, relating to our audit of the financial statements which appear in the Annual Report on Form 10-K of the Company as of December 31, 2013 and for the year then ended. We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Padgett, Stratemann & Co., L.L.P. San Antonio, Texas December 14, 2015
